 188DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDHostarMarine Transport Systems,Inc.andShop-men Iron Workers Local Union 501, a/w Inter-nationalAssociation of Bridge,Structural andOrnamental Iron Workers,AFL-CIO. Cases 1-CA-25375 and 1-CA-25411April 9, 1990DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND DEVANEYOn August 14, 1989, Administrative Law JudgeRobert A. Giannasi issued the attacheddecision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The National LaborRelations Boardhas delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HostarMarine Transport Systems, Inc., Plympton, Massa-chusetts, its officers, agents, successors, and assigns,shall take the action set forth in the Order.iTheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.We agree with the judge that the employees' walkout on March 7,1988, constituted protected concerted activity In so doing, we find it un-necessary to rely on his additional fording that even if the walkout hadbeen unprotected,the Respondent nevertheless subsequently condoned itsemployees' conduct.JohnWelsh, Esq.,for the General Counsel.Richard B. Slosberg, Esq.,of Portland, Maine, for the Re-spondent.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge.This case was tried on November 14, 15, and 16,1988, inBoston,Massachusetts.The consolidated complaint al-legesthat the Respondent violated Section 8(a)(1) of theAct by making two threats to employees and violatedSection 8(a)(3) and (1) of the Act by disciplining, sus-pending, and discharging employees for engaging in twoshort walkouts, one for 1-1/2 hours and the other for 1day.The complaint also alleges that the Respondentfailed to bargain in good faith with the Charging Party298 NLRB No. 20Union(the Union)in violation of Section 8(a)(5) and (1)of theAct. TheRespondent filed an answer denying theessential allegations of the complaint and the parties sub-mitted briefs which I have read and considered.,,Based on the entire record,including the testimony ofthe witnesses and my observation of their demeanor, Imake the followingFINDINGS OF FACTI.JURISDICTIONAL MATTERSThe Respondent, a corporation with an office andplace of business in Plympton, Massachusetts, is engagedin the manufacture and sale of boat trailers and stands. Inthe course and conduct of its operations, the Respondentsellsand ships from its Plympton facility products,goods, and materials valued in excess of $50,000 directlyto points outside the Commonwealth of Massachusettsand purchases and receives products, goods, and materi-als valued in the excess of $50,000 directly from pointsoutside of the Commonwealth. Accordingly, I ford thattheRespondentisanemployer engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of theAct.The Union is a labor organization within themeaningof Section 2(5) of the Act.H. THE UNFAIR LABOR PRACTICE ALLEGATIONSA. The Facts1.BackgroundThe Respondent was incorporated on March 14, 1986.It began manufacturing operations on July 1, 1986. Theowners of the Respondent are Tom Armstrong, DwightStimson, and Bill Houghton. Armstrong is most closelyinvolved in the manufacturing operation; Houghton is re-sponsible for sales and marketing; and Stimson handles fi-nance, administration, and production control.The Respondent began its operations in Norwell, Mas-sachusetts, out of a building owned by Co-owner TomArmstrong. The first two employees were Rick Rose-bach and Frank Knudsen. In early August 1986, the Re-spondent moved its operations to the present facility inPlympton, Massachusetts.2.The union campaign and early bargainingOn June 26, 1987, the Union sent a letter to the Re-spondent advising it that a majority of its employees hadselected the Union to represent them and requesting rec-ognition.After the Union filed an election petition, theBoard held a representation election which the Unionwon. On September 30, 1987, the Union was certified asthe exclusive bargaining representative for the Respond-ent's employees in the following unit:All full-time and regular part time production em-ployees employed by the Employer at its Plympton,iThe General Counsel filed a motion to correct transcript which wasunopposed I grant the motion. HOSTAR MARINE TRANSPORT SYSTEMS189Massachusetts facility, but excluding all other em-ployees, office clerical employees, professional em-ployees,managerialemployees and supervisors asdefined in the Act.In an exchange of letters in October 1987, the Unionasked for and received from the Respondent certain in-formation preparatory to bargaining negotiations.On December 7, 1987, Union President David M.Mortimer sent a letter to the Respondent enclosing acopy of a "proposed new agreement to be negotiatedwith your Company." The proposed agreement was apreprinted form agreement with an orange cover whichwas prepared by the Union's International. It contained,inter alia, a provision stating that the International wasnot a party to the agreement but it was required to ap-prove the agreement "as to form." The agreement alsoprovided for union security and check off of union duesas well as other standard clauses with some blanks filledin with such items as the specific holidays requested andthe proposed classifications and rates of pay for unit em-ployees. The agreement also provided for fringe benefitpayments to the Union's fringe benefit trust funds and forpension payments to the International's pension fund.The agreement was to have been effective retroactivelyfrom September 11, 1987.On December 21, 1987, the Union was sent a letter byRichard B. Slosberg, the Respondent's attorney, notify-ing the Union that he would be negotiating on behalf ofthe Respondent and asking the Union to contact him toarrange for an initial meeting.The parties met for their first bargaining session onJanuary 11, 1988, at the Union's office in Braintree, Mas-sachusetts.The Union was represented 'by InternationalRepresentative Robert Thomas, Union President Mor-timer, and employee Frank Knudsen. At this meeting theparties reviewed the Union's proposal.Slosberg objected to the provision in the Union's pro-posal that described the unit as encompassing mainte-nance work because the Board's certification had re-ferred only to production work. In fact the Respondentemployed no separate maintenance workers; the produc-tion employees 'performed maintenance work. Thomassaid that this had been an oversight. Slosberg stated thathe would be guided by the certification.2The Respondent also objected to the clause concern-ing the International Union not being a party to the con-tract.Slosberg questioned why, if the International didnot want to be a party, it wanted the 'right to approvethe agreement. The Union's response was that this was"a policy." Slosberg had other objections to the unionproposals concerning union security, grievance-arbitra-tion, and' limitations on the steward's ability to act onbehalf of the Union. At this meeting the Union also pro-vided the Respondent with booklets describing the2 Subsequently, on March 14, 1988, the Union filed a unit clarificationpetition with the Board to includemaintenanceemployees in the certifiedunitOn April 12, 1988, the Board's Regional Director wrote the Union aletter stating that the unit clarification petition would be held in abeyancebecause the Union had filed unfair labor practice charges that were beinginvestigated. The Respondent subsequently agreed to the Union's positionon unit clarification and the petition was withdrawn.Union's fringe benefit and pension plans which were in-corporated in its proposal.The second negotiation session was held on January27, 1988, again at the Union's office. The same peoplerepresented the Union, but two of the Respondent'sowners, Dwight Stimson and William Houghton, joinedSlosberg for the Respondent.The Respondent objected to the Union's proposal onretroactivity, asking instead for a 1-year contract effec-tive as of the date of employee ratification. It also object-ed to union security, stating that this decision should beleft to the employees and to dues-checkoff, stating that itdid not want toassumethis responsibility. The Respond-ent also objected to the concept of seniority because itwanted the flexibility to promote, lay off, and rehire em-ployees without regard to seniority. The Respondent ac-cepted the concept of a grievance procedure, but it ob-jected to arbitration because it felt that arbitration wasunnecessary.The Respondent also objected to theUnion's proposals on subcontracting and job classifica-tions because it wanted to retain the flexibility to moveemployees around and to out source some of the work.The Respondent indicated that it would submit pro-posals of its own on management rights, no-strike, no-lockout, leaves of absences, reporting pay, and healthand safety. It also agreed in principle to union proposalson bulletin boards, safety shoes, savings clause, and visi-tation rights. The Union indicated a willingness to acceptthe Respondent's current health plan rather than its ownand asked for a copy of the existing health benefits book-let.The Respondent noted that there were no classifica-tions at present. It proposed retention of the presentsystem of no-wage classification, but it suggested a wageincrease for the employees. Actually, the Respondentproposed several broad classifications. But the Union in-sisted on its own detailed wage classification system. TheUnion also insisted on its seniority proposal.At the end of this meeting, Thomas asked for morefrequentmeetings and for a counterproposal from theRespondent. Slosberg said he was preparing a counter-proposal and said he would notify the Union as to hisavailability for another meeting.The third negotiation session was held on February 3,1988, again at the Union's office. At this meeting the Re-spondent submitted its counterproposal which the partiesreviewed.The Respondent's proposal provided for a $1-per-hourwage increase, provisions on reporting pay, holidays,overtime pay, hours of employment, vacations, the exist-ing health insurance paid for entirely by the Respondent,leave of absences, grievance procedure, plant visitation,bulletin boards, safety and health, and savings clause.The Respondent's proposal also contained a broadmanagement-rights clause and a zipper clause providingthat the agreement contained the full agreement of theparties.The Respondent also proposed a no-strike, no-lockout clause.On February 9, 1988, the Respondent sent a notice toits employees setting forth the economic package it hadsubmitted to the Union. 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe parties met again on February 19, 1988. At thismeeting the Union withdrewsomeof its proposals in-cluding the right of theInternationalto approve theagreement as to form. It also agreed to the Respondent'sreporting pay and leave-of-absence provisions as well astheRespondent's proposed retention of the currenthealth insurance program. The Union also agreed to theRespondent's proposals on health and safety and plantvisitation as well as its grievance proposal so long as itincluded arbitration. The Union also tentatively agreedto the Respondent's zipper clause.The parties remained far aparton union-security anddues-checkoff, job classifications, seniority, management-rights, subcontracting, no-strike, and no-lockout issues.The Respondent and the Union were also apart on theRespondent's position that it be able unilaterally to sethours and work schedules.At the end of this meeting, the parties agreed to meetagain on February 25.On February 24, Slosberg telephoned Thomas and toldThomas that he was involved in a jury trial and wouldbe unavailable to meet the next day but that he wouldtry to get back to Thomas to arrange a meeting. Thomastold Slosberg that he and Mortimer had a 2-week vaca-tion scheduled beginning on February 27. The parties didnot reach each other again before Thomas left on his va-cation.3On March 1, 1988, Slosberg wrote a letter to Thomasstating that he attempted to contact Thomas that day andhad left a message on Thomas' answering machine. Slos-berg asked Thomas to callhim "assoon as possible" toarrange for further bargaining meetings.43.Respondent's work schedule prior toMarch 7, 1988In the early days of the Respondent's operations itswork schedule was quite flexible. The employees weregiven keys to the plant and employee Knudsen oftenopened and closed the facility. This flexibility has neverreally changed according to the credible testimony ofemployee witnesses. The employees worked whateverhours they wished.Stimson testified that, in March 1987, he and Arm-strong informed employees that Respondent was goingto curtail operations to "roughly 40 hours a week." Thismeantthe employees were to work four 10-hour days,Monday through Thursday. Employees were told thatthere would be occasional overtime. Stimson further tes-tified that,when business picked up in August 1987, hetold employees that Respondent was switching to five10-hour days,Monday through Friday. According toStimson this schedule has been in effect since August1987.On cross-examination Stimson said that the establishedschedule reflected the "hours that we expected [the em-3Apparently, Mortimer was also scheduled for a vacation at this time.Thus, neitherunion negotiator was availablefor a period of about 2weeks.A At prior meetings the Respondent had promised to provide a copy ofitshealth insurance coverage certificate and an omitted portion of itsgrievance proposal.By separate letters to the Union in late March theRespondent provided this information.ployees] to be at workunlessthey told us they weren'tgoing to be there." Stimson admitted that, if the employ-ees notified-the Respondent that they were not going tobe present, they need not abide by the established hours.According to Stimson, "[w]e expected them to work, butwe have never penalized or disciplined anyone for notworking" including not working on Friday. Stimson alsoadmitted that some employees punched out and left earlyand did not work on Fridays or other days. Stimson tes-tified that at least one employee, James Davis, did notshow up on Fridays and would not call in, but he wasnever disciplined. This comports with the testimony ofemployee witnesses who said that employees were givengreat leeway as to required working hours. They had norequired starting or quitting times and, according tocredible testimony, any overtime was voluntary and notmandatory.Stimson also testified that the Respondent's 4-dayschedule announced in March 1987 was "the intendedschedule" but that he told employees that "there would'be occasions when we would ask [employees] to work anextra day, a fifth day, or an extra four or five hours orwhatever, depending on the need at the time." This extratime was considered overtime. He testified that the Re-spondent would not order employees to work overtimebut simply "asked them to." He further testified that theRespondent "never said that it was mandatory" and"never penalized anybody for not working overtime."When Stimson tried to explain the change of schedulethat allegedly took place later in 1987, he was unable tospecify exactly what was changed. He testified, in appar-ent contradiction to his earlier testimony, that he did notexpect Friday to be an overtime day.5After the hearing, the Respondent submitted documen-tary evidence, which has been identified as Respondent'sExhibit 15, setting forth hours worked by employeesover the relevant period. The General Counsel stated noobjection to receipt of the exhibit and I admit it into evi-dence. I do not find it very helpful in determiningwhether employers wererequiredto work certain hoursor days. However, the documentary evidence does con-firm that generally employees did work 10 hours perday, 5 days a week. Thus, beginning sometime in March1987, employees worked less often on Fridays. However,in June 1987 it appears that employees began workingmore often on Friday. There was no Friday work in Julybut in August it resumed; indeed employees also workedon Saturdays. The employees seemingly worked regular-ly on Fridays through mid-March 1988. During thisperiod the employees worked different hours but mostprevalent was a daily schedule of 7 a.m. to 5 p.m.Based on all the evidence submitted in thiscase, in-cluding my assessment of the credibility of the witnesseson thisissue,Ifmd that the Respondent's scheduledhours of work prior to March 1988 was 7 a.m. to 5 p.m.,Monday through Friday. I also fmd, however, that em-ployees were not required to work any particular hours5 To the extent that Stimson's testimony can be viewed as suggestingthat Friday was a required workday, I reject this testimony as contraryto the more credible testimony of employee witnesses as well as otherparts of Stimson's own testimony HOSTAR MARINE TRANSPORT SYSTEMS191or any particular overtime. They were permitted to leaveearly or miss days so long as they gave notice to the Re-spondent; indeed, the employees were never penalizedeven if they failed to give notice. Employees often leftwork after 8 hours and missed Fridays without being pe-nalized.Thus, although the Respondent maintained anostensible schedule of work, it permitted employees towork their own hours and it had no policy of mandatoryovertime.4. Further bargaining and the walkouts ofMarch 7 and 18In late February or early March, the Respondent's em-ployees met to -discuss the progress of the negotiations.The employees decided to put pressure on the Respond-ent by declining to work what they considered to be vol-untary overtime. They decided to work 8-hour days and40 hours per week.On March 7, 1988, a Monday, a group of employeespunched out and left work at 3:30 p.m. after working 8hours. Co-owner, Armstrong saw them leave and said,"see you later fellows." He did not object to their leav-ing at this hour.The following day, March 8, 1988, the Respondentposted a notice on the cafeteria bulletin board whichstated as follows:This is to reaffirm to all employees that the shopwork schedule which has been in effect sinceAugust 1987, continues to be in effect for the fore-seeable future. The schedule is: 7:00 a.m. to 5 p.m.Monday through Friday.A copy of this notice was also sent to the employees.The Respondent did not consult with the Union prior toposting and mailing the notice.The parties met for their fifth negotiating session onMarch 14, 1988. Thomas, Mortimer, and Knudsen repre-sented the Union; Slosberg represented the Respondent.The parties reviewed their positions, but neither sidemoved from their earlier positions. The Union then indi-cated that it intended to hold a meeting to present theRespondent's proposal to the employees. Slosberg indi-cated that such a meeting was premature and that theRespondent's offer, should not be considered a "finaloffer."sUnion Steward Knudsen returned to the plant after thebargaining session and informed an official of the Re-spondent that its proposal would be presented to the em-ployees that afternoon. Stimson knew about themeeting.That same day, March 14, the Union called a meetingof the employees to discuss the Respondent's proposal.The meeting was held at 3:30 p.m. The employees reject-ed the Respondent's proposal and decided to refuse towork on Friday of that week.6 In a March 22 letter to Thomas, Slosberg summarized his position attheMarch 14, 1988 meeting He stated that, contrary to Thomas, he,Slosberg, did not think further meetings were a waste of time, that hewas prepared,to bargain further, that the Respondent's position was notitsfinal offer, and that'it was premature to bring the Respondent's pro-posal to the employees at this time. He also asked Thomas to call him toarrange another meeting.Although the Respondent obviously knew about themeeting, it is unclear whether the Respondent specifical-ly knew of the employees' decision to refuse to work onFriday. However, there is uncontradicted testimony that,on Thursday, March 17, when Armstrong gave work in-structions to Knudsen and another employee for the nextday, he said, "if you don't get around to it until Monday,we'll see you then."On Friday, March 18, 1988, some of the unit employ-ees did not report for work.On Monday, March 21, 1988, the employees who didnot work on Friday reported for work. On that day,eight of the employees who had missed work on March18were given 2-day suspensions. Six of the eight werealso informed that they had left early 'on March 7 andthat the suspension covered this incident as well. Thisamounted to a warning for having left early on March 7.One employee, Richard Olson, who had left early onMarch 7, but apparently not missed work on March 18,was issued a warning notice. Another employee, RichardMielke,was initially suspended for missing work onMarch 18, but that suspension was rescinded on March21 because he had informed the Respondent that hewould be absent on that day for National Guard duty.However, Mielke apparently elected to take the suspen-sion; the notice to Mielke indicates that Mielke shouldhave received a warning notice, apparently for leavingwork early on March 7.Still another employee, James Davis, was dischargedwhen he reported for work on March 21. He met withStimson and was told that he was terminated for lowproduction. Stimson also mentioned that the Respondentwas concerned that a trailer that Davis had worked onhad had brake problems. Davis said he hoped Stimsondid not think he had sabotaged the trailer. Stimson said,"I didn't say that."After the employees received their suspensions andwarnings on March 21, they decided to go on an indefi-nite strike.The strike lasted until April 5, 1988. Aftermaking an unconditional offer to return to work, thestriking employeeswere reinstated, except for JamesDavis, who had been discharged.5.Further negotiations from May 5, 1988, toAugust 22, 1988On May 5, 1988, the parties met for the sixth time.The parties made significant progress at this meeting.The Respondent proposed the immediate implementationof wages increases: $1 per hour for striking employeesand 50,cents for employees hired during the strike. TheUnion agreed, expressly reserving its right to continueproposing retroactivity. The Respondent agreed to add"maintenance" to the unit description and to add"mother and father in-laws" to the bereavement leavesection. The Union agreed to Respondent's proposals fora regular payday, reporting pay and health insurance.The Union also agreed to the Respondent's grievanceprovision provided that arbitration be added. The Re-spondent agreed and promised to draft such a provision.The parties met for the seventh time on May 11, 1988.The parties again reviewed the outstanding proposals. 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThey spent much time on union security and dues check-off.However, no agreements were reached at this meet-ing.Mortimer and Slosberg met again on May 20, 1988.The Respondent again rejected the Union's proposal forunion security. The Respondent also rejected any formof seniority because of its desire to retain flexibility. TheUnion did not deviate from the seniority provision it hadinitially proposed. Slosberg stated that he would draftadditional language on holiday pay and field fabrication,and that the Respondent would consider providing safetyglass lenses.The partiesmet againon May 27, 1988, their ninth ses-sion.The Respondent submitted its second written pro-posal which incorporated earlier agreements and includ-ed an arbitration provision. Most of the discussions thatday centered on the Respondent's no-strike provisionwhich incorporated all the affirmative union obligationsset forth in the Union's proposal but rejected any limita-tion on union liability in return for such affirmative un-dertakings.Further negotiationsessionswere held on June 3, July14, and August 22, 1988. At the July 14 meeting, theUnion submitted its second written proposal. As of theAugust 22 meeting, the parties remained apart on unionsecurity, dues checkoff, management rights, seniority, nostrike and other less importantissues.B. Discussion and Analysis1.Alleged threatsAt the second negotiationsession onJanuary 27, 1988,Frank Knudsen, an employee negotiator on the Union'sbargaining team, mentioned that it had been a long timesincehe and other employees had receiveda raise.Knudsen said that he had been promised that he wouldget a raise in July 1987. Stimson reacted angrily andstated that he had "money for you [and another employ-ee]written down . . . in July . . . [b]ut when this damnunion stuff started, I couldn't give it to you." AttorneySlosberg tried to calm Stimson down and they took ashort break from the meeting.?Knudsen testified that,when he was hired in July1986, Co-owner Tom Armstrong promisedhim a raise in1year. This would have been in July 1987. Stimson testi-fied that before receiving the Union's letter, he and othermanagement officials had been considering giving Knud-sen and another employee a raise "before two payrollsarrived" but had not yet decided on the amount. He fur-ther testified that he was subsequently advised by coun-sel that the Respondent could not grant raises or changeholidays or vacation schedules.7 The above is based on Knudsen's credible testimony which was es-sentially corroborated by two other witnesses, David Mortimer andRobert Thomas. Stimson's testimony is not really inconsistent althoughhis version is more toned down than Knudsen's.Stimson testified that hedid indeed tell Knudsen that he would have received a raise in July 1987but for receipt of the Union'sletter askingfor recognition about thattime.He testified that he told Knudsen, "you probably would havegotten a raise, except the week that we were considering it we got theletter from the union saying that we had to do everything throughthem."The question here is not whether or not the Respond-ent unlawfully withheld a promised wage increase. Thequestion is whether Stimson's remarks-at a bargainingsession-attributing the failure of the Respondent to giveemployees a raise to the onset of the Union constitutesunlawful coercion. I find that it does and that Stimson'sstatement was therefore violative of Section 8(a)(1) ofthe Act.It is well settled that an employer is required to pro-ceed with an expected wage or benefit adjustment as ifthe union were not on the scene.Atlantic Forest Products,282 NLRB 855, 858 (1987). Accordingly, the announce-ment of a delay in a planned wage increase which at-tributes the delay to the onset of the union is unlawful.Id. at 859. Stimson's statements attributed the Respond-ent's failure to give raises only to the presence of theUnion. He did not giveanyother explanation. Nor didhe explain that he was trying to avoid influencing aBoard election. Nor were Stimson's statements off-handor casual remarks. Indeed, they were made in direct re-sponse to Knudson's protest about the slow pace of ne-gotiations. The result was that the employees were led tobelieve that selection of the Union caused them to losebenefits to which they would otherwise be entitled. Suchstatements discourage support for the union based on em-ployer action and thus violate Section 8(a)(1) of the Act.SeeAmericanTelecommunicationsCorp.,249NLRB1135, 1137-1138 (1980);Gupta Permold Corp.,289 NLRB1234 (1988).Sometime in January or February 1988, employeeJames Davis was in Stimson's office to order some parts.In the course of their conversation, Davis referred to thepending negotiations. According to Davis, he said, "whydon't we just knock off the bullshit and make it right upfront, sign the contract and let us guys go back towork." Stimson replied, "I'm not going to sign thatorange piece of shit no matter what. I'll send the workout, have it done outside cheaper and at a faster rate."Stimson testified that Davis approached him in theplant in early January 1988 and initiated a conversationabout the negotiations.According to Stimson, Davissaid, "why don't you sign that friggin contract so we canget back to work?" Stimson responded that he wouldrather "go under than to sign a document" which he de-scribed as that "sack of shit." Stimson testified that heobjected to the Union's original draft agreement becauseitwas prepared by the Union's International on the basisof form language which did not apply to Respondent'soperation.Although there are some differences in the testimonyof the two witnesses as to what was said, their versionsare substantially in accord. The General Counsel empha-sizesDavis' testimony that Stimson said he would affirm-atively subcontract the work and points out that there isuncontradicted testimony that Stimsonmade a similarstatement on another occasion when telling employeeswhy he was against the Union.8 The Respondent empha-a That statement was made in the summer of 1987, shortly after theRespondent received the Union's recognition demand, when Stimsonspoke to the assembled employees. The General Counsel has not urgedContinued HOSTAR MARINE TRANSPORT SYSTEMS193sizesthat Stimson was simply objecting to the Union'sinitial contract offer and was not saying that he wouldaffirmatively do anything but that he would prefer thatthe Company "go under" rather than agree to the termsof the Union's offer.In the context in which the remarks were made, I be-lieve that Stimson was not making a threat of reprisal.He had already accepted the Union as bargaining agent.He did object to what he viewed as the Union's rigid ad-herence to an unrealistic first proposal and he was tryingto give the impression that he would not agree to thatproposal.However, he was not saying that he wouldnever agree to a contract, or that he would not bargainin good faith. He said only that he would not agree tothe Union's initial proposal. It was in this context thatStimson said that he would rather the Company "gounder" or farm out its work. The statement, in whateverform it was made, was the equivalent of saying that hellwould freeze over before Stimson agreed to the Union'sinitial proposal. This is the kind of hyperbole that couldnot seriously be viewed as a threat by an employee whoinitiated the conversation about the negotiations and usedhis own hyperbole-that the employees were not work-ing because negotiations had not been concluded quickly.Davis wanted Stimson to sign the contract proffered bythe Union and suggested that, if he did, the employeeswould go back to work. To imply from Stimson's re-sponse to Davis that he would subcontract work in retal-iation against the Union would be as foolish as takingDavis' words literally to mean that the employees wouldstrike or were striking or engaging in an unprotectedslow down. Indeed, even under Davis' version,'Stimson'swords are ambiguous. Stimson was supposedly going tosubcontractwork only if he were forced to sign theUnion's initial proposal.He, of course, could not beforced to sign that proposal and the Union was not enti-tled to have it signed. In my view there was no specificthreat of retaliation in Stimson's remarks, and I shall dis-missthis portion of the complaint.'2.The March 7 and 18 walkoutsIt is uncontested that Respondent disciplined employ-ees for leaving work early on March 7 and staying homefrom work on March 18. It is also uncontested that, onthese occasions, the employees missed work to protestwhat they perceived to be the Respondent's intractablebargaining position. This was a concerted protest.A strike is, of course, a basic concerted activity guar-anteed protection by the Act.NLRB v. Washington Alu-minum Co.,370 U.S. 9 (1962);International Van Lines,409 U.S. 48, 52-53 (1972). There are exceptions to thisrule where the strike is either partial, that is,,where em-ployees perform some but not all tasks lawfully assignedby their employer(AudubonHealthCare Center,268NLRB 135, 137 (1983)), or part of a plan of intermittentaction(Polytech Inc.,195NLRB 695 (1972)). See alsoE. R. Carpenter Co.,252 NLRB 18, 20-22 (1980). Morethis statement as a violation of the Act, but argues that it explains someof the Respondent's other conduct. I have considered this evidence, but Ido not believe it is sufficiently developed for me to make a finding that itseriously impacted any of the Respondent's other alleged misconduct.specifically, concerted refusals to work nonmandatoryovertime are protected concerted activities and do notconstitute unprotected partial strikes.Coast EngravingCo.,282 NLRB 1236, 1251-1252 fn. 1 (1987);ImperiaFoods,287 NLRB 1200, 1204 (1988). Finally, even wherestrikers engage in conduct that may be otherwise unpro-tected, an employer may not treat strikers in a disparatemanner. SeeChesapeake Plywood,294 NLRB 201, 203(1989).In the instant case the evidence is quite clear that theRespondent did not require the employees to work over-time.As inCoast Engraving,supra at 1251-1252, here,"the evidence establishes that employees had previouslyrefused overtime work without reprimand or other ad-verse consequences." Stimson's testimony indicates thatemployees who left work early and did not work on par-ticulardays, including Fridays,were not penalized.Moreover, any overtime was considered voluntary.Thus, on the week of March 7, the employees missed 1-1/2 hours, but worked over 40 hours the rest of theweek; and on the week of March 14 the employeesworked every day of a 5-day 10-hour per day workschedule except for Friday. They missed only what wasconsidered voluntary overtime. Accordingly, by disci-plining, suspending, and discharging employees for refus-ing to work voluntary overtime, the Respondent inter-feredwith protected concerted activity. And becausethis activity was sanctioned through the Union, the Re-spondent's punishment also interfered with union activi-ty.,The Respondent thus violated Section 8(a)(3) and (1)of the Act.The Respondent defends against the allegation that itsdiscipline of employees for the March 7 walkout was un-lawful by stating that it was not notified of the group ac-tivity and had no idea it was the product of concertedaction (Br. 15, 16). Respondent's contention is withoutmerit. The evidence is uncontradicted that the employeesdecided as a group to leave work early on March 7 insupport of the Union's bargaining position. There is nogeneral requirement that an employer.be given notice ofa strike.Savage Gateway Supermarket,286 NLRB 180,182-183 (1987). Nor do I view as plausible Stimson's tes-timony that he regarded the walkout of a group of mostof his employees at 3:30 p.m. as individual random actsunrelated to bargaining negotiations. Indeed, Stimson ad-mitted that he "knew [the employees] were unhappywith something . . . ." Moreover, Co-owner Armstrongsaw the group leaving in -unison. The context of thewalkout-in the midst of negotiations-together with thefact that the employees walked out at the same time,clearly supports the inference that the Respondent knewthat the employees were engaged in concerted, not indi-vidual, action. Further, the Respondent reacted to thewalkout not by inquiring why each individual had leftwork early, but by posting a notice of general applica-tion setting forth the existing work schedule. By the timeitactually imposed its discipline for the March 7 walk-out, 2 weeks later, on March 21, the Respondent knewthat the employees had' walked out again-actually,stayed 'home-after attending a union meeting, at whichthe employees rejected its final offer. Thus, the Respond- 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent clearly knew of the concerted nature of the March 7walkout before it disciplined its employees for the walk-out.9It is clear from the evidence that the single refusal towork nonmandatory overtime on March 7 was protectedconcerted activity. Nor was it viewed as a part of a planof intermittent- action at the time.However, even if the walkout of March 7 could bedeemed to be unprotected, the Respondent's discipline ofthe employees for missing work on this occasion wasnevertheless unlawful. First of all, the Respondent con-doned any misconduct by failing to discipline the em-ployees or to raise any objections to the walkout until 2weekslater.Thus, the Respondent permitted the employ-ees to return to work on March 8 and thereafter withoutobjecting or even raising the matter with employees.Indeed, it did nothing even after the employees left workearly on March 14 to attend a union meeting. In thesecircumstances, I find that the Respondent did not reallyview the conduct as warranting discipline and it in effectcondoned the alleged misconduct. SeeGeneral ElectricCo.292 NLRB 843, 844 (1989);Dow Chemical Co.,152NLRB 1150, 1151, 1162-1163 (1965).In addition, Stimson admitted that the Respondent didnot discipline employees who in the past had left workbefore 5 p.m. even where no advance notice was given.Other testimonial evidence from employees confirmedthat employees left work early without being disciplined.Thus, the Respondent's discipline of the employees wholeftwork early on March 7 was an example of disparatetreatment. Only after the Respondent clearly knew thatthe employees were protesting the Respondent's bargain-ing position did it discipline employees for conduct thathad -not theretofore been the cause for discipline. Thus,theRespondent's belated discipline of employees wholeftwork early on March 7 not only interfered with pro-tected concerted activity but discriminated against themfor engaging in union-related activity.As for the refusal to work on March 18, the Respond-ent againasserts that the employees' refusal to work wasnot protected concerted activity and that it did not knowthe employees were engaging in concerted action. Ireject this contention as well. The Respondent knew thatthe employees had rejected its contract offer at theMarch 14 meeting and, when its employees failed toreport to work the next Friday, it must have known thatthey were acting in concert. I reject Stimson's ramblingand implausible testimony that he viewed the absences asindividual decisions not to work. Like the earlier refusalto work overtime, this refusal to work was a complete,not a partial, strike.Moreover, Friday work was notmandatory. Thus, the Respondent could neither punishthe employees nor treat them in a disparate manner be-cause they protested as a group.Because the Respondent condoned the March 7 walk-out, the March 18 refusal to work was not part of a planfor intermittent strikes. However, even without consider-9Documentary evidence shows that, on March 14, the employees leftwork early-about 3:30 p m. in order to attend the union meeting atwhich the employees decided not to work the following Friday. The Re-spondent obviously knew about this meeting and did not object to it orpenalize employees for leaving work early to attend it.ing the condonation of the March 7 walkout, the twowalkouts-that of March 7 and that of March 18-couldnot be viewed as an unprotected pattern of intermittentstrikes.The employees worked 10 hours on the 4 daysafterMarch 7, a total of 48 hours. The next week theyworked 38 hours. They worked 8 hours on Monday,March 14, taking off early to participate in a meetingwherein they rejected the Respondent's contract propos-al and decided not to work the following Friday. Theyworked 10 hours on the next 3 days and missed work onFriday,March 18. They then reported for work onMonday, March 21; after they received the Respondent'sdiscipline for the earlier walkouts, they engaged in astrikewhich lasted about 2 weeks. Although there weresome deviations from the above pattern, it generally re-flects the hours worked by the employees. This does notqualify as a plan for intermittent strikes, particularly inview of Stimson's testimony that the Respondent did notpenalize employees for not working to its 50-hour-per-week work schedule. The Respondent cited no cases insupport of its contention that the employees' action wasunprotected and those I have read do not support thecontention that two walkouts of the type involved hereconstitute a pattern of intermittent strikes. SeeCrenlo v.NLRB,529 F.2d 201, 204 (8th Cir. 1975);NLRB v.Empire Gas,566 F.2d 681, 686 (10th Cir. 1977).In any event, the Respondent's 2-day suspension fortheMarch 18 strike and its disciplinary action for theMarch 7 walkout was discriminatory and for this reasonalone was violative of the Act. The Respondent treatedthe employees in a disparate manner because they struckto protest the Respondent's bargaining position. Stimsonadmitted that employees were not penalized for notworking scheduled hours and for missing Friday workeven when no advance notice was given. Indeed, Stim-son admitted that the Respondent had never beforeissued' reprimands to its employees and placed repri-mands in their files. That the Respondent disciplined em-ployees for this conduct only after a group protest estab-lishes the violation in this case. The discipline not onlyinterfered with protected concerted activity, but, becausethe activity was undertaken through the Union, the disci-pline also tended to discourage union activity.In all the circumstances, I find that the Respondent'sdiscipline and suspension of employees for missing workfor 1-1/2 hours on March 7 and for the entire day onMarch 18 was violative of Section 8(a)(3) and (1) of theAct.3.TheDavis dischargeThe General Counsel also alleges that the Respondentdiscriminatorily discharged Davis for engaging in the 1-day walkout on March 18. The Respondent denies that itdischarged Davis for this reason but instead alleges thatitdischarged him for poor workmanship. I find that theGeneral Counsel has proved a violation and that the Re-spondent's alleged reason for the discharge was a pre-text.Davis engaged in a 1-day protected walkout to protestthe Respondent's bargaining position. This was, as I havementioned above, a protected concerted activity. The HOSTAR MARINE TRANSPORT SYSTEMS195next working day Davis was fired.The timing of the dis-charge,along with the unlawful discipline of other strik-ers at the same time,establishes that a reason for the dis-charge was unlawful.The General Counsel'scase is strengthened becausethe Respondent's explanation for the discharge fails towithstand scrutiny and amounts to a pretext.Stimson,who alone made the decision to dischargeDavis, testified that,in late January,he orally warnedDavis about his productivity and the quality of his workand complained that Davis was interferingwith thework of others.Stimson claimed that Davis improved hisperformance for about3 or 4weeks,but then he beganto wanderaround the shop.He gave no specific exam-ples of such wandering and there is no other evidence ofwarnings to Davis about hiswork.Stimson also said thatDavis made a mistake in the installation of a trailer light,but he called this a "minor" matter and admitted that heisnot a"qualified judge"on the technical aspects- ofbuilding trailers.Stimson testified that he dischargedDavisbecauseDavis was unavailable on Friday to help repair a trailer,which he had allegedly worked on and which hadbroken down that day because of bad brakes.As a result,BillHoughton had to travel to Providence, RhodeIsland,with some parts to repair the trailer.It is clearfrom Stimson's own testimony that he discharged Davisbecause of Davis' unavailability the previous Fridaywhen he was participating in concerted protected activi-ty.At one point in his'testimony, Stimson said that hefired Davis because he "screwed up a trailer."But laterhe said that if Davis had been available on Friday to"rework that trailer . . . I would have felt differentlyabout it."I do not credit Stimson's testimony about Davis' poorwork performance prior to the dates of Davis'protectedactivity.He was unable to give specifics and his testimo-ny on this point was general and ambiguous.Moreover,the record reveals that he loaned Davis a substantial sumof money repayable in weekly installments on March 2.It is unlikely that Stimson would have done so if Daviswere performing so poorly that he was in danger of im-minentdischargeasStimson'stestimony suggests.Indeed,itappears that whatever prompted the dischargeoccurred after the loan was made.Davis participated intwo walkouts during this period.Nor has the Respond-ent shown that Davis was responsible for whatever hap-pened to the trailer brakes that allegedly caused prob-lems on March 18.Stimson's testimony was not corrobo-rated in any way and he himself admitted he had notechnical expertisefrom whichhe could assess Davis'work.Davis' uncontradicted testimony is that he alertedTom Armstrong,the management official who does havetechnical expertise,to the brake problems on the trailer.Armstrong told Davis not to worry about the problems.Finally,I found,Stimson's testimony,on several otherissues, particularly his rambling testimony on cross-exam-ination concerning his alleged lack of knowledge that thestriking employees were engaged in a, group protest, notto have been candid or reliable.In addition,Stimson'stestimony was inconsistent.At one point he concededthat Davis"would not show up and would not call in";later he claimed not to have remembered this. In thesecircumstances, I reject his reasons for the discharge ofDavis and find instead that the real reason for the dis-charge was that Davis engaged in a protected strike onFriday,March 18. The Respondent's discharge of Daviswas thus violative of Section 8(a)(3) and (1) of the Act.4.The alleged surface bargaining violationThe General Counsel alleges that the' Respondent vio-lated Section 8(a)(5) of the Act by unilaterally establish-ing a new schedule of working hours on March 8, 1988,and by bargaining in bad faith, from January throughMarch 1988, by (1) advancing and adhering to "predict-ably unacceptable" , bargaining proposals; (2) excludingthe Union from any effective means of participation indecisions affecting terms and conditions of employment;(3) delaying the submission of contract proposals and re-quested information to the Union; and (4) failing to meetand confer at reasonable times. The complaint also in-cludes a general provision alleging that the Respondent,by "its overall acts and conduct," including the specifiedallegations, failed to bargain in good faith.Section 8(a)(5) of the Act requires an employer to bar-gainin good faith with the union representing its em-ployees. Each party must make a "serious attempt to re-solve differences and reach a common ground."NLRBv.Insurance Agents,361 U.S. 477, 486, 487, 488, (1960).While one party may not approach the bargaining tablewith a closed mind, -neither is it bound to yield any posi-tion fairly maintained. And the' Board "may not compelconcessions or otherwise sit in judgment upon the sub-stantive terms of collective bargaining agreements."NLRB v. Herman Sausage Co.,275 F.2d 229, 232 (5thCir. 1960), quoting fromNLRB v. American National In-suranceCo.,343U.S. 395 (1952). See alsoReichholdChemicals,288 NLRB 69 (1988).Even where initial bargaining positions are rigid,before finding a failure to bargain in good faith, theBoard considers such matters as a party's explanationsfor positions, its conduct on other issues and the otherparty's responses.Moreover, the Board understands thatpartieswho make strong statements at the beginning'ofbargaining often meliorate their positions later. SeeSte-penson-Yost Steel,294 NLRB 395 (1989).Applying these principles here, I find that the GeneralCounsel has failed to prove by a preponderance of theevidence that the Respondent bargained in bad faith inviolation of Section 8(a)(5) and (1) of the Act as allegedin the complaint.I do not believe that the General Counsel has shownby a preponderance of the evidence that the Respond-ent'sMarch 8 notice amounted to a unilateral change inwork hours. The evidence supports the view that thenotice simply reaffirmed the intended work schedule thatwas in effect prior to March 8. Although the testimonyof employees establishes that the Respondent did not pe-nalizethem for taking time off, it does not establish thatthe Respondent did not have a schedule of work hours.The Respondent did have such a schedule even though itdid not enforce it. Stimson's testimony is consistent withthe latter view. Thus, I have found the Respondent's en- 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDforcement of the March 8 notice on March 21 was dis-criminatory insofar as it resulted in the discipline of em-ployees for not having adhered to scheduled work hourson March 7 and 21. However, the notice posting itselfwas not unilateral action because there was no sugges-tion that the Respondent was changing anything; indeedthe notice purported to restate the existing work sched-ule and to a certain extent it did. The Respondent didnot penalize employees for the March 7 walkout until 2weeks later.Accordingly,I shall dismiss the allegationthat the March 8 noticewas a unilateralchange of work-ing hours within the meaning of the Act.Next, I turn to the specific allegations that the Re-spondent delayed submitting proposals and informationto the Union and failed to meet at reasonable times. Ifind nothing in the General Counsel's evidentiary presen-tation on these matters that would warrant a finding ofbad faith. The General Counsel alleges that the Respond-ent delayed scheduling the first negotiation session fromthe time the Union's first proposal was submitted. I seeno unreasonable delay. The proposal was submitted onDecember 7, 1987, and the first session was held on Jan-uary 11, 1988. Even without taking into account the in-tervening holidayseason,this delay is not unusual. Nor,despite the Union's apparent interest in concluding nego-tiations quickly, were the subsequent meetings delayed inany unusual way. The Respondent submitted its counter-proposal on February 3, 1988. The fact that the finalportion of its grievance proposal was missing at this timewas inadvertent and not the result of an intentionaldesire to procrastinate. The language was subsequentlyprovided and because the language was ultimately ac-cepted by the Union, there was no prejudice to theUnion's bargaining position. Likewise, the Respondent'sdelay in providing a health insurance document was in-advertent and lacking in any prejudice. The documentcontained or referred to information generally known bythe employees. The employees had been given health in-surance booklets covering the existing plan and the Re-spondent proposed continuing the same plan. The re-quested document was subsequently provided and, hereagain,theUnion accepted the Respondent's proposal.The delays in these instances were not lengthy and notdeliberate.The General Counsel also contends that a particularhiatus from February 25 through March 14 was causedby the intransigence of the Respondent's lawyer. Howev-er, it was the union negotiators who were unavailable for2 weeks. While it is true that the Respondent's attorneywas unavailable to meet on February 25 because of anunexpected litigation matter, he did notify the union ne-gotiatorsas soon ashe learned of his unavailability andattempted to set up an earlymeeting onthe return of theunion negotiators.Nothing in this particular incidentcould be called evidence of bad faith.The General Counsel saves his heavier arguments forthe other allegations. Thus, it is alleged that the Re-spondent'smanagement-rights clause and certain otherclausesgave it the complete authority to regulate theemployees' hours, wages, and terms and conditions ofemployment, and excluded the Union from any effectiverepresentation of employees. I disagree with the GeneralCounsel's characterizations of the Respondent's bargain-ing positions.First of all, the General Counsel concentrates on theearly part of the negotiations. However, the bargainingcannot be so restricted. Thus, the Respondent did makesignificant economic proposals advantageous to the em-ployees, including a wage increase, in its February 3,1988 proposal. It later put the wage increase proposalintoeffectwiththe agreementof the Union. And, al-though it resisted arbitration early in the bargaining, itsubsequently accepted arbitration.Moreover, the Re-spondent's early insistence that the contract not includerecognition of maintenance employees was perfectlyproper.There were no strictly maintenance employeesand the Board's certification had excluded them. Never-theless, after the Union petitioned for a clarification, theRespondent agreed to the inclusion of maintenance em-ployees.The Respondent was also on sound ground inobjecting to the Union's provision that the Internationalbe permitted to approve the agreement but not be aparty to it. There was no reason for this clause to be inthe agreement for the Union's internal arrangements forapproval of an agreement need not be a subject of bar-gaining.But, in any event, the Union later dropped thismatter.Indeed, much of the early bickering in these negotia-tions was due to the Union's insistence that a form agree-ment, essentially drafted by the International, be accept-ed by the Respondent without alteration. That proposalincluded provisions that had little or no relationship tothe Respondent's operation. The Respondent was newlyformed and operated quite informally. It had an absoluteright to draft a proposal that conformed to its view ofhow it could handle a union in its fledgling business, anditdid so, submitting its first proposal in a reasonablytimelymanner on February 3, 1988. Moreover, theUnion itself never budged from some of its proposals, forexample union security and dues, seniority, and job clas-sifications.This evidence provides a backdrop againstwhich the Respondent's positions and posture must beevaluated.Viewing all the circumstances of the negotiations, in-cluding the Union's positions, I cannot agree that the Re-spondent's bargaining proposals and positions illustratedbad-faith bargaining. Some of the provisions the GeneralCounsel attacks were harsh but not inherently unlawful.The Respondent insisted on broad management-rightsand no-strikeclausesas well as flexibility in job classifi-cations and assignments. The Respondent explained itspositions on all of these matters. Actually, the manage-ment-rights clause provided that it could be limited bywhatever the parties agreed on in the contract; and Mor-timer testified that his only objection to the clause wasthat the Respondent wanted a broader right to subcon-tract than the Union was willing to grant. Nor did theRespondent's position on the no-strike clause show adesire not to reach agreement; the Union had proposeditsown no-strike, no-lockout clause. Likewise, the Re-spondent's determination to retain control over assign-ments and to reject strict job classifications was relatedto its desire to maintain flexibility in a young and close HOSTAR MARINE TRANSPORT SYSTEMS197knit business enterprise. The Union was itselfunwillingto change its position to meet the Respondent's need forflexibility.By the same token the Respondent was notobligated to accept the Union's proposals on union secu-rity and dues checkoff. The Union itself was adamant onthese proposals. In the absence of other indicia of bad-faith bargaining, the Respondent's refusal to accept theseproposals was not unlawful. Moreover, none of the Re-spondent's proposals could be considered to have beenadamantly adhered to as of the end of March 1988, thedate when the General Counsel contends that a complet-ed refusal to bargain occurred. Slosberg specifically toldunion representatives that the employee vote of March14 was premature and that the proposal that the employ-eeswere voting on was not a "final offer." The Re-spondent was desirous of reaching agreement and madesignificant concessions to this end even after the Union's2-week strike in late March and early April. According-ly, I find that the Respondent did not adamantlyinsist oncontract proposals that would strip the Union of its rep-resentative status or would otherwise establish bad-faithbargaining.SeeCommercial Candy Vending Division, 294NLRB 908 (1989).Nor did the Respondent commit unfair labor practicesthat established bad faith at the bargaining table. Al-though Stimson did, make an outburst at one of the bar-gaining sessionsto the effect that two employees wouldhave received a raise the previous July but for the onsetof the Union, this remark did not adversely affect thebargaining process.The Respondent's lawyer quicklycalmed Stimson and the Respondent did offer an across-the-board raise during negotiations and later implement-ed the raise with the Union's consent. Stimson's state-ment did not, in my view, adversely affect the bargainingprocess. Likewise, the Respondent did discipline employ-ees for their protests on March 7 and 18. However, hereagain, I do not believe that the Respondent's unfair laborpractices infected the bargaining process. The Respond-ent's conduct was the result of its anger at the employeesfor their walkouts and was not part of a plan to frustratebargaining.The Respondent did not discriminateagainstthe employees for the 2-week strike they engaged inafter the unlawful disciplinary action. Indeed, it seemedtomake some concessions after that strike. These unfairlabor practices show the Respondent's animus against theUnion; but they do not provide a sufficient indicia ofbad-faith bargaining to warrant the finding of a violationin the circumstances of this case. SeeRiver City Mechani-cal,289 NLRB 1503 (1988);Aztec Bus Lines,289 NLRB1021, 1023 (1988).In all the circumstances, I do not believe that the to-tality of the Respondent's conduct evinces a desire not toreach agreement or to frustrate bargaining. Accordingly,I shall dismiss the complaintallegationsthat the Re-spondent bargained in bad faith in violation of Section8(a)(5) and (1) of the Act.2.By warning and suspending employees for engagingin protected concerted activity in support of the Union'sbargaining position on March 7 and 18, 1988, the Re-spondent violated Section 8(a)(3) and (1) of the Act.3.By discharging employee James Davis for engagingin protected concerted activity in support of the Union'sbargaining position on March 7 and 18, 1988, the Re-spondent violated Section 8(a)(3) and (1) of the Act.4.The violations set forth above are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.Respondent has not otherwise violated the Act.THE REMEDYI shall recommend that the Respondent be ordered tocease and desist from engaging in the conduct found un-lawful herein and to post an appropriate notice. I shallalso recommend that the Respondent rescind the warn-ings and suspensions issued to employees on March 21,1988, for their participation in protected concerted activ-ity and to offer reinstatement to employee James ]Davis.The Respondent will also be ordered to make employeeswhole for any loss of earnings or compensation they mayhave suffered due to the Respondent's unlawful conduct,computed as provided inF.W. Woolworth Co.,90 NLRB289 (1950), andNew Horizons for the Retarded,283NLRB 1173 (1987).On the foregoing findings of fact and conclusions oflaw, I issue the following recommended I IORDERThe Respondent, Hostar Marine Transport Systems,Inc.,Boston,Massachusetts, its officers,agents,succes-sors, and assigns, shall1.Cease and desist from(a)Attributing the failure to grant employees wage in-creases orother benefits to the onset of the Union.(b)Warning, suspending, discharging, or otherwise dis-ciplining employees forengagingin protected concertedactivity within themeaningof Section 7 of the Act.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to employee James Davis immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights, and make him andall other employees who were unlawfully suspended forengagingin protected concerted activity whole for anyloss of earnings or benefits that they may have sufferedbecause of the Respondent's unlawful conduct in themanner setforth in the remedy section of this decision.CONCLUSIONS OF LAW1.By attributing the failure to grant a wage increase tothe onset of the Union, the Respondent violated Section8(a)(1) ofthe Act.10 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Remove from its records and files any notationsdealingwith the warnings, suspensions, and dischargesfound unlawful herein and notify the affected employeesinwriting that this has been done and that evidence ofthewarnings, suspensions, and discharges will not beused as a basis for future personnel actions.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its office in Plympton,Massachusetts,copies of the attached notice marked "Appendix.""Copies of the notice, on forms provided by the RegionalDirector for Region 1, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.It is further recommended that those allegations of thecomplaint not found to have been sustained herein aredismissed.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT attribute the failure to grant employeeswageincreasesor other benefits to the onset of theUnion.WE WILL NOT warn, suspend, discharge, or otherwisediscipline employees for engaging in protected concertedactivity within the meaning of Section 7 of the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir Section 7 rights.WE WILL offer to employee James Davis reinstatementto his former job of, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights with full backpay. WE WILL alsomake whole with interest Davis and other employeeswho lost pay because of our unlawful suspension of themfor engaging in protected concerted activity in March1988.WE WILL remove from our records any warnings ornotations dealing with the unlawful warnings, suspen-sions,and discharges of March 1988 and notify the em-ployees in writing that this has been done and that evi-dence of such warnings, suspensions, and discharges willnot be usedas a basisfor future personnel actions.HOSTARMARINE TRANSPORT SYSTEMS,INC.